DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The after-final amendment filed on 23 August 2021 has been entered, thereby leaving claims 33-39, 42-45, and 47-61 pending, of which claim 33 was previously withdrawn.

Election/Restrictions
The pending claims as amended below are allowable, and so the restriction requirement as set forth in the Office action mailed on 19 August 2020 has been reconsidered pursuant to MPEP § 821.04(a) and is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with George L. Snyder, Jr. on 01 September 2021.

The application has been amended as follows: 


At line 8 of claim 34 as taken from the 23 August 2021 claim set, please add the term “to” between “and” and “carry”.
At the end of the claim 34 clause beginning with “a conveyor” as taken from the 23 August 2021 claim set, please change “wherein the conveyor is a robot” to “wherein the conveyor is selected from the group consisting of a linear conveyor, rotatable transport arms, a roller ball track, and a robot”.
Please rejoin claim 33.
At line 2 of claim 53 as taken from the 23 August 2021 claim set, please add the term “and” between the comma and “wherein”.
 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While it is generally known to provide an installation comprising a plurality of processing devices operable simultaneously and independently of one another to provide operations such as rotational molding under applied heat, rotational cooling, loading of material intended for rotational molding, and/or removal of a rotationally molded object, while it is generally known to utilize spherical receptacle members for such an installation so as to carry a molding die therein, and while a number of different conveyor types are generally known, including for example transport arms, ball tracks, and sleds, the prior art of record does not teach or fairly suggest the claimed combination of such components with their claimed configuration, in particular whereby the claimed installation is provided with spherical receptacle members, a plurality of processing devices, and a conveyor provided as presently claimed, with the claimed conveyor being selected from the group consisting of a linear conveyor, rotatable transport arms, and a robot, and with the claimed plurality of processing devices including a plurality of rotating stations each configured to simultaneously heat and rotate, and to simultaneously cool and rotate the spherical receptacle member received thereby, with the cooling provided by blowing cool air while rotating.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atul P. Khare whose telephone number is (571)270-7608.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Atul P. Khare/Primary Examiner, Art Unit 1742